      Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 1 of 35 PageID #: 1




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI



 ESTATE OF ALAN FIELD, by and through                   Case No.: 20-1217
 its personal representative Rachel Field; and
 RACHEL FIELD, surviving child of Alan                  COMPLAINT FOR DAMAGES AND
 Field on behalf of all legal heirs of Alan Field       DEMAND FOR JURY TRIAL

                        Plaintiffs,

 v.


 MONSANTO COMPANY, a Delaware
 Corporation

                        Defendant.




                                          COMPLAINT

       Plaintiffs, the Estate of Alan Field, by and through its personal representative, Rachel Field,

and Rachel Field, surviving child of Alan Field and on behalf of all legal heirs of Alan Field

(collectively “Plaintiffs”), by and through their undersigned attorneys, hereby bring the following

Complaint for damages against Defendant Monsanto Company and allege the following:

                                      NATURE OF THE CASE

       1.      This is an action for damages suffered by Plaintiffs as a direct and proximate result

of Defendant’s negligent and wrongful conduct in connection with the design, development,

manufacture, testing, packaging, promoting, marketing, advertising, distribution, labeling, and/or

sale of the herbicide Roundup®, containing the active ingredient glyphosate.

       2.      Plaintiffs maintain that Roundup® and/or glyphosate is defective, dangerous to

human health, unfit and unsuitable to be marketed and sold in commerce, and lacked proper
warnings and directions as to the dangers associated with its use.


                                                    1
      Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 2 of 35 PageID #: 2




       3.      Plaintiffs’ injuries, like those striking thousands of similarly situated victims across

the country, were avoidable.

                                             PARTIES

       4.      Decedent, Alan Field (hereinafter “Decedent” or “Mr. Field ”), was a natural

person who, at all times relevant herein, was a resident of Brazos County, Texas.

       5.      Plaintiff Rachel Field, child of the Decedent, is a natural person who, at all times

relevant herein, has resided in Chaves County, New Mexico. She is the duly appointed Personal

Representative of the Estate of Alan Field, a Texas Estate. Plaintiffs bring this action for wrongful

death damages and personal injuries sustained by exposure to Roundup® (“Roundup”) containing

the active ingredient glyphosate and the surfactant polyethoxylated tallow amine (hereinafter

“POEA”). As a direct and proximate result of being exposed to Roundup, Decedent developed

Non-Hodgkin’s Lymphoma (hereinafter “NHL”) and died as a result thereof on date of death.

       6.      “Roundup” refers to all formulations of Defendant’s Roundup products, including,

but not limited to, Roundup Concentrate Poison Ivy and Tough Brush Killer 1, Roundup Custom

Herbicide, Roundup D-Pak Herbicide, Roundup Dry Concentrate, Roundup Export Herbicide,

Roundup Fence & Hard Edger 1, Roundup Garden Foam Weed & Grass Killer, Roundup Grass

and Weed Killer, Roundup Herbicide, Roundup Original 2k Herbicide, Roundup Original II

Herbicide, Roundup Pro Concentrate, Roundup Prodry Herbicide, Roundup Promax, Roundup
Quik Stik Grass and Weed Killer, Roundup Quikpro Herbicide, Roundup Rainfast Concentrate

Weed & Grass Killer, Roundup Rainfast Super Concentrate Weed & Grass Killer, Roundup

Ready-to-Use Extended Control Weed & Grass Killer 1 Plus Weed Preventer, Roundup Ready-

to-Use Weed & Grass Killer, Roundup Ready-to-Use Weed and Grass Killer 2, Roundup Ultra

Dry, Roundup Ultra Herbicide, Roundup Ultramax, Roundup VM Herbicide, Roundup Weed &

Grass Killer Concentrate, Roundup Weed & Grass Killer Concentrate Plus, Roundup Weed &

Grass Killer Ready-to-Use Plus, Roundup Weed & Grass Killer Super Concentrate, Roundup

Weed & Grass Killer 1 Ready-to-Use, Roundup WSD Water Soluble Dry Herbicide Deploy Dry
Herbicide, or any other formulation of containing the active ingredient glyphosate.

                                                  2
      Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 3 of 35 PageID #: 3




       7.      Defendant MONSANTO COMPANY (hereinafter “Defendant” or “Monsanto”) is

incorporated in the state of Delaware, with a principle place of business in St. Louis, Missouri.

                                 JURISDICTION AND VENUE

       8.      This Court has jurisdiction over Defendant and this action pursuant to 28 U.S.C. §

1332 because there is complete diversity of citizenship between Plaintiffs and Defendants and the

amount in controversy exceeds $75,000, exclusive of interest and cost.

       9.      This Court also has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

       10.     Defendant has consented to personal jurisdiction in the State of Missouri by

residing and registering to do business in this state, and designating a registered agent for service

of process within this state.

       11.     Venue is proper within this district pursuant to 28 U.S.C. § 1391 in that Defendant’s

principal place of business is in St. Louis, Missouri, and Plaintiffs’ injuries arise, in whole or in

part, out of Defendant’s activities in Missouri.

                                  FACTUAL ALLEGATIONS

       12.     At all times relevant herein, Defendant was in the business of, and did, design,

research, manufacture, test, advertise, promote, market, sell, distribute, and/or has acquired and is

responsible for the commercial herbicide Roundup.

       13.     Monsanto is a multinational agricultural biotechnology corporation based in
St. Louis, Missouri. It is the world’s leading producer of glyphosate. Defendant discovered the

herbicidal properties of glyphosate during the 1970’s and subsequently began to design, research,

manufacture, sell and distribute glyphosate based “Roundup” as a broad-spectrum herbicide.

       14.     Glyphosate is the active ingredient in Roundup.

       15.     Glyphosate is a broad-spectrum herbicide used to kill weeds and grasses known to

compete with commercial crops grown around the globe.

       16.     Glyphosate is a “non-selective” herbicide, meaning it kills indiscriminately based

only on whether a given organism produces a specific enzyme, 5-enolpyruvylshikimic acid-3-
phosphate synthase, known as EPSP synthase.

                                                   3
         Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 4 of 35 PageID #: 4




           17.     Glyphosate inhibits the enzyme 5-enolpyruvylshikimic acid-3-phosphate synthase

that interferes with the shikimic pathway in plants, resulting in the accumulation of shikimic acid

in plant tissue and ultimately plant death.

           18.     Sprayed as a liquid, plants absorb glyphosate directly through their leaves, stems,

and roots, and detectable quantities accumulate in the plant tissues.

           19.     Each year, approximately 250 million pounds of glyphosate are sprayed on crops,

commercial nurseries, suburban lawns, parks, and golf courses. This increase in use has been

driven largely by the proliferation of genetically engineered crops, crops specifically tailored to

resist the activity of glyphosate.

           20.     Defendant is intimately involved in the development, design, manufacture,

marketing, sale, and/or distribution of genetically modified (“GMO”) crops, many of which are

marketed as being resistant to Roundup i.e., “Roundup Ready®.” As of 2009, Defendant was the

world’s leading producer of seeds designed to be Roundup Ready®. In 2010, an estimated 70% of

corn and cotton, and 90% of soybean fields in the United States contained Roundup Ready® seeds.

           21.     The original Roundup, containing the active ingredient glyphosate, was introduced

in 1974. Today, glyphosate products are among the world’s most widely used herbicides.1

           22.     For nearly 40 years, consumers, farmers, and the public have used Roundup,

unaware of its carcinogenic properties.
                              Registration of Herbicides Under Federal Law

           23.      The manufacture, formulation and distribution of herbicides, such as Roundup, are

regulated under the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”), 7 U.S.C. §

136 et seq. FIFRA requires that all pesticides be registered with the Environmental Protection

Agency (“EPA) prior to their distribution, sale, or use, except as described by FIFRA 7 U.S.C. §

136a(a).




1
    Backgrounder, History of Monsanto’s Glyphosate Herbicides, June 2005.

                                                        4
      Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 5 of 35 PageID #: 5




       24.     The EPA requires as part of the registration process, among other requirements, a

variety of tests to evaluate the potential for exposure to pesticides, toxicity to people and other

potential non-target organisms, and other adverse effects on the environment. Registration by the

EPA, however, is not an assurance or finding of safety. The determination the EPA makes in

registering or re-registering a product is not that the product is “safe,” but rather that use of the

product in accordance with its label directions “will not generally cause unreasonable adverse

effects on the environment.” 7 U.S.C. § 136(a)(c)(5)(D).

       25.     FIFRA defines “unreasonable adverse effects on the environment” to mean “any

unreasonable risk to man or the environment, taking into account the economic, social, and

environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb). FIFRA thus

requires the EPA to make a risk/benefit analysis in determining whether a registration should be

granted or allowed to continue to be sold in commerce.

       26.     The EPA and the State of Missouri registered Roundup for distribution, sale, and

manufacture in the United States and the State of Missouri.

       27.     FIFRA generally requires that the registrant, Monsanto, conduct health and safety

testing of pesticide products. The government is not required, nor is it able, to perform the product

tests that are required of the manufacturer.

       28.     The evaluation of each pesticide product distributed, sold, or manufactured is
completed at the time the product is initially registered. The data necessary for registration of a

pesticide has changed over time. The EPA is now in the process of re-evaluating all pesticide

products through a Congressionally-mandated process called “re-registration.” 7 U.S.C. § 136a-1.

In order to reevaluate these pesticides, the EPA demands the completion of additional tests and the

submission of data for the EPA’s review and evaluation.

       29.     In the case of glyphosate and Roundup, the EPA had planned on releasing its

preliminary risk assessment – in relation to the registration process – no later than July 2015. The

EPA completed its review of glyphosate in early 2015, but delayed releasing the assessment
pending further review in light of the World Health Organization’s March 24, 2015 finding that

                                                 5
      Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 6 of 35 PageID #: 6




glyphosate is a “probable carcinogen” as demonstrated by the mechanistic evidence of

carcinogenicity in humans and sufficient evidence of carcinogenicity in animals.

             Monsanto’s False Representation Regarding The Safety of Roundup®

       30.     In 1996, the New York Attorney General (“NYAG”) filed a lawsuit against

Monsanto based on its false and misleading advertising of Roundup products. Specifically, the

lawsuit challenged Monsanto’s general representations that its spray-on glyphosate-based

herbicides, including Roundup, were “safer than table salt” and "practically non-toxic" to

mammals, birds, and fish. Among the representations the NYAG found deceptive and misleading

about the human and environmental safety of Roundup are the following:

       a) Remember that environmentally friendly Roundup herbicide is biodegradable. It won't
          build up in the soil so you can use Roundup with confidence along customers'
          driveways, sidewalks and fences…

       b) And remember that Roundup is biodegradable and won't build up in the soil. That will
          give you the environmental confidence you need to use Roundup everywhere you've
          got a weed, brush, edging or trimming problem.

       c) Roundup biodegrades into naturally occurring elements.

       d) Remember that versatile Roundup herbicide stays where you put it. That means there's
          no washing or leaching to harm customers' shrubs or other desirable vegetation.

       e) This non-residual herbicide will not wash or leach in the soil. It ... stays where you
          apply it.

       f) You can apply Accord with “confidence because it will stay where you put it” [;] it
          bonds tightly to soil particles, preventing leaching. Then, soon after application, soil
          microorganisms biodegrade Accord into natural products.

       g) Glyphosate is less toxic to rats than table salt following acute oral ingestion.

       h) Glyphosate's safety margin is much greater than required. It has over a 1,000-fold safety
          margin in food and over a 700-fold safety margin for workers who manufacture it or
          use it.

       i) You can feel good about using herbicides by Monsanto. They carry a toxicity category
          rating of 'practically non-toxic' as it pertains to mammals, birds and fish.



                                                 6
      Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 7 of 35 PageID #: 7




        j) “Roundup can be used where kids and pets will play and breaks down into natural
           material.” This ad depicts a person with his head in the ground and a pet dog standing
           in an area which has been treated with Roundup.2

        31.      On November 19, 1996, Monsanto entered into an Assurance of Discontinuance

with NYAG, in which Monsanto agreed, among other things, “to cease and desist from publishing

or broadcasting any advertisements [in New York] that represent, directly or by implication” that:

        a) its glyphosate-containing pesticide products or any component thereof are safe, non-
           toxic, harmless or free from risk.

        b) its glyphosate-containing pesticide products or any component thereof manufactured,
           formulated, distributed or sold by Monsanto are biodegradable

        c) its glyphosate-containing pesticide products or any component thereof stay where they
           are applied under all circumstances and will not move through the environment by any
           means.

        d) its glyphosate-containing pesticide products or any component thereof are "good" for
           the environment or are "known for their environmental characteristics."

        e) glyphosate-containing pesticide products or any component thereof are safer or less
           toxic than common consumer products other than herbicides;

        f) its glyphosate-containing products or any component thereof might be classified as
           "practically non-toxic.

        32.      Monsanto did not alter its advertising in the same manner in any state other than

New York, and on information and belief still has not done so today.
        33.      In 2009, France’s highest court ruled that Monsanto had not told the truth about the

safety of Roundup. The French court affirmed an earlier judgment that Monsanto had falsely

advertised its herbicide Roundup as “biodegradable” and that it “left the soil clean.” 3

///




2
  Attorney General of the State of New York, In the Matter of Monsanto Company, Assurance of Discontinuance
Pursuant to Executive Law § 63(15) (Nov. 1996).
3
  Monsanto Guilty in ‘False Ad’ Row, BBC, Oct. 15, 2009, available at
http://news.bbc.co.uk/2/hi/europe/8308903.stm.

                                                      7
      Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 8 of 35 PageID #: 8




                               Evidence of Carcinogenicity In Roundup

        34.     As early as the 1980s, Monsanto was aware of glyphosate’s carcinogenic

properties.

        35.     On March 4, 1985, a group of the Environmental Protection Agency’s (“EPA”)

Toxicology Branch published a memorandum classifying glyphosate as a Category C oncogene.4

Category C oncogenes are possible human carcinogens with limited evidence of carcinogenicity.

        36.     In 1986, the EPA issued a Registration Standard for glyphosate (NTIS PB87-

103214). The Registration standard required additional phytotoxicity, environmental fate,

toxicology, product chemistry, and residue chemistry studies. All of the data required was

submitted and reviewed and/or waived.5

        37.     In October 1991 the EPA published a Memorandum entitled “Second Peer Review

of Glyphosate.” The memorandum changed glyphosate’s classification to Group E (evidence of

non-carcinogenicity for humans). Two peer review committee members did not concur with the

conclusions of the committee and one member refused to sign.6

        38.     In addition to the toxicity of the active molecule, many studies support the

hypothesis that glyphosate formulations found in Defendant’s Roundup products are more

dangerous and toxic than glyphosate alone.7 As early as 1991 evidence existed demonstrating that

glyphosate formulations were significantly more toxic than glyphosate alone.8
        39.     In 2002, Julie Marc published a study entitled “Pesticide Roundup Provokes Cell

Division Dysfunction at the Level of CDK1/Cyclin B Activation.”

        40.     The study found that Defendant’s Roundup caused delays in the cell cycles of sea

urchins, while the same concentrations of glyphosate alone proved ineffective and did not alter

cell cycles.

4
  Consensus Review of Glyphosate, Casewell No. 661A. March 4, 1985. United States Environmental Protection
Agency.
5
  http://www.epa.gov/oppsrrd1/reregistration/REDs/factsheets/0178fact.pdf
6
  Second Peer Review of Glyphosate, CAS No. 1071-83-6. October 30, 1881. United States Environmental
Protection Agency.
7
  Martinez et al. 2007; Benachour 2009; Gasnier et al. 2010; Peixoto 2005; Marc 2004.
8
  Martinez et al. 1991.

                                                      8
         Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 9 of 35 PageID #: 9




           41.      In 2004, Julie Marc published a study entitled “Glyphosate-based pesticides affect

cell cycle regulation”. The study demonstrated a molecular link between glyphosate-based

products and cell cycle dysregulation.

           42.      The study noted that “cell-cycle dysregulation is a hallmark of tumor cells and

human cancer. Failure in the cell-cycle checkpoints leads to genomic instability and subsequent

development of cancers from the initial affected cell.” Further, “[s]ince cell cycle disorders such

as cancer result from dysfunction of unique cell, it was of interest to evaluate the threshold dose

of glyphosate affecting cells.”9

           43.      In 2005, Francisco Peixoto published a study showing that Roundup’s effects on

rat liver mitochondria are much more toxic and harmful than the same concentrations of glyphosate

alone.

           44.      The Peixoto study suggested that the harmful effects of Roundup on mitochondrial

bioenergetics could not be exclusively attributed to glyphosate and could be the result of other

chemicals, namely the surfactant POEA, or alternatively due to the possible synergy between

glyphosate and Roundup formulation products.

           45.      In 2009, Nora Benachour and Gilles-Eric Seralini published a study examining the

effects of Roundup and glyphosate on human umbilical, embryonic, and placental cells.

           46.      The study used dilution levels of Roundup and glyphosate far below agricultural
recommendations, corresponding with low levels of residues in food. The study concluded that

supposed “inert” ingredients, and possibly POEA, change human cell permeability and amplify

toxicity of glyphosate alone. The study further suggested that determinations of glyphosate toxicity

should take into account the presence of adjuvants, or those chemicals used in the formulation of

the complete pesticide. The study confirmed that the adjuvants in Roundup are not inert and that

Roundup is always more toxic than its active ingredient glyphosate.




9
    Molinari, 2000; Stewart et al., 2003.

                                                    9
    Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 10 of 35 PageID #: 10




       47.     The results of these studies were confirmed in recently published peer-reviewed

studies and were at all times available and/or known to Defendant.

       48.     Defendant knew or should have known that Roundup is more toxic than glyphosate

alone and that safety studies on Roundup, Roundup’s adjuvants and “inert” ingredients, and/or the

surfactant POEA were necessary to protect Plaintiffs from Roundup.

       49.     Defendant knew or should have known that tests limited to Roundup’s active

ingredient glyphosate were insufficient to prove the safety of Roundup.

       50.     Defendant failed to appropriately and adequately test Roundup, Roundup’s

adjuvants and “inert” ingredients, and/or the surfactant POEA to protect Plaintiffs from Roundup.

       51.     Rather than performing appropriate tests, Defendant relied upon flawed industry-

supported studies designed to protect Defendant’s economic interests rather than Plaintiffs and the

consuming public.

       52.     Despite its knowledge that Roundup was considerably more dangerous than

glyphosate alone, Defendant continued to promote Roundup as safe.

                                IARC Classification of Glyphosate

       53.     The International Agency for Research on Cancer (“IARC”) is the specialized

intergovernmental cancer agency the World Health Organization (“WHO”) of the United Nations

tasked with conducting and coordinating research into the causes of cancer.
       54.     An IARC Advisory Group to Recommend Priorities for IARC Monographs during

2015–2019 met in April 2014. Though nominations for the review were solicited, a substance must

meet two criteria to be eligible for review by the IARC Monographs: there must already be some

evidence of carcinogenicity of the substance, and there must be evidence that humans are exposed

to the substance.

       55.     IARC set glyphosate for review in 2015-2016. IARC uses five criteria for

determining priority in reviewing chemicals. The substance must have a potential for direct impact

on public health; scientific literature to support suspicion of carcinogenicity; evidence of
significant human exposure; high public interest and/or potential to bring clarity to a controversial

                                                 10
    Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 11 of 35 PageID #: 11




area and/or reduce public anxiety or concern; related agents similar to one given high priority by

the above considerations. Data reviewed is sourced preferably from publicly accessible, peer-

reviewed data.

       56.       On March 24, 2015, after its cumulative review of human, animal, and DNA studies

for more than one (1) year, many of which have been in Defendant’s possession since as early as

1985, the IARC’s working group published its conclusion that the glyphosate contained in

Defendant’s Roundup herbicide, is a Class 2A “probable carcinogen” as demonstrated by the

mechanistic evidence of carcinogenicity in humans and sufficient evidence of carcinogenicity in

animals.

       57.       The IARC’s full Monograph was published on July 29, 2015 and established

glyphosate as a class 2A probable carcinogen to humans. According to the authors glyphosate

demonstrated sufficient mechanistic evidence (genotoxicity and oxidative stress) to warrant a 2A

classification based on evidence of carcinogenicity in humans and animals.

       58.       The IARC Working Group found an increased risk between exposure to glyphosate

and non-Hodgkin’s lymphoma (“NHL”) and several subtypes of NHL, and the increased risk

continued after adjustment for other pesticides.

       59.       The IARC also found that glyphosate caused DNA and chromosomal damage in

human cells.
                             Earlier Evidence of Glyphosate’s Danger

       60.       Despite the new classification by the IARC, Defendant has had ample evidence of

glyphosate and Roundup’s genotoxic properties for decades.

       61.       Genotoxicity refers to chemical agents that are capable of damaging the DNA

within a cell through genetic mutations, which is a process that is believed to lead to cancer.

       62.       In 1997, Chris Clements published “Genotoxicity of select herbicides in Rana

catesbeiana tadpoles using the alkaline single-cell gel DNA electrophoresis (comet) assay.”

       63.       The study found that tadpoles exposed to Roundup showed significant DNA
damage when compared with unexposed control animals.

                                                   11
    Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 12 of 35 PageID #: 12




       64.     Both human and animal studies have shown that glyphosate and glyphosate-based

formulations such as Roundup can induce oxidative stress.

       65.     Oxidative stress and associated chronic inflammation are believed to be involved

in carcinogenesis.

       66.     The IARC Monograph notes that “[s]trong evidence exists that glyphosate, AMPA

and glyphosate-based formulations can induce oxidative stress.”

       67.     In 2006 César Paz-y-Miño published a study examining DNA damage in human

subjects exposed to glyphosate.

       68.     The study produced evidence of chromosomal damage in blood cells showing

significantly greater damage after exposure to glyphosate than before in the same individuals,

suggesting that the glyphosate formulation used during aerial spraying had a genotoxic effect on

exposed individuals.

       69.     The IARC Monograph reflects the volume of evidence of glyphosate pesticides’

genotoxicity noting “[t]he evidence for genotoxicity caused by glyphosate-based formulations is

strong.”

       70.     Despite knowledge to the contrary, Defendant maintains that there is no evidence

that Roundup is genotoxic, that regulatory authorities and independent experts are in agreement

that Roundup is not genotoxic, and that there is no evidence that Roundup is genotoxic.
       71.     In addition to glyphosate and Roundup’s genotoxic properties, Defendant has long

been aware of glyphosate’s carcinogenic properties.

       72.     Glyphosate and Roundup in particular have long been associated with

carcinogenicity and the development of numerous forms of cancer, including, but not limited to,

non-Hodgkin’s lymphoma, Hodgkin’s lymphoma, multiple myeloma, and soft tissue sarcoma.

       73.     Defendant has known of this association since the early to mid-1980s and numerous

human and animal studies have evidenced the carcinogenicity of glyphosate and/or Roundup.




                                               12
    Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 13 of 35 PageID #: 13




       74.     In 1985 the EPA studied the effects of glyphosate in mice finding a dose related

response in male mice linked to renal tubal adenomas, a rare tumor. The study concluded the

glyphosate was oncogenic.

       75.     In 2003 Lennart Hardell and Mikael Eriksson published the results of two case

controlled studies on pesticides as a risk factor for NHL and hairy cell leukemia.

       76.     The study concluded that glyphosate had the most significant relationship to NHL

among all herbicides studies with an increased odds ratio of 3.11.

       77.     In 2003 AJ De Roos published a study examining the pooled data of mid-western

farmers, examining pesticides and herbicides as risk factors for NHL.

       78.     The study, which controlled for potential confounders, found a relationship

between increased NHL incidence and glyphosate.

       79.     In 2008 Mikael Eriksson published a population based case-control study of

exposure to various pesticides as a risk factor for NHL.

       80.     This strengthened previous associations between glyphosate and NHL.

       81.     In spite of this knowledge, Defendant continued to issue broad and sweeping

statements suggesting that Roundup was, and is, safer than ordinary household items such as table

salt, despite a lack of scientific support for the accuracy and validity of these statements and, in

fact, voluminous evidence to the contrary.
       82.     Upon information and belief, these statements and representations have been made

with the intent of inducing Plaintiffs, the agricultural community, and the public at large to

purchase and increase the use of Defendant’s Roundup for Defendant’s pecuniary gain, and in fact,

did induce Plaintiffs to use Roundup.

       83.     Defendant made these statements with complete disregard and reckless indifference

to the safety of Plaintiffs and the general public.

       84.     Notwithstanding Defendant’s representations, scientific evidence has established a

clear association between glyphosate and genotoxicity, inflammation, and an increased risk of
many cancers, including, but not limited to, NHL, Multiple Myeloma, and soft tissue sarcoma.

                                                  13
     Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 14 of 35 PageID #: 14




        85.     Defendant knew or should have known that glyphosate is associated with an

increased risk of developing cancer, including, but not limited to, NHL, Multiple Myeloma, and

soft tissue sarcomas.

        86.     Defendant failed to appropriately and adequately inform and warn Plaintiffs of the

serious and dangerous risks associated with the use of and exposure to glyphosate and/or Roundup,

including, but not limited to, the risk of developing NHL, as well as other severe and personal

injuries, which are permanent and/or long-lasting in nature, cause significant physical pain and

mental anguish, diminished enjoyment of life, and the need for medical treatment, monitoring

and/or medications.

        87.     Despite the IARC’s classification of glyphosate as a class 2A probable carcinogen,

Defendant continues to maintain that glyphosate and/or Roundup is safe, non-carcinogenic, non-

genotoxic, and falsely warrant to users and the general public that independent experts and

regulatory agencies agree that there is no evidence of carcinogenicity or genotoxicity in glyphosate

and Roundup.

        88.     Defendant has claimed and continue to claim that Roundup is safe, non-

carcinogenic, and non-genotoxic. These misrepresentations are consistent with Defendant’s

cavalier approach to investigating and ensuring the safety of its products, the safety of the public

at large, and the safety of Plaintiffs.
              Scientific Fraud Underlying the Safety Determinations of Glyphosate

        89.     After the EPA’s 1985 classification of glyphosate as possibly carcinogenic to

humans (Group C), Monsanto exerted pressure upon the EPA to change its classification.

        90.     This culminated in the EPA’s reclassification of glyphosate to Group E, which was

based upon evidence of non-carcinogenicity in humans.

        91.     In so classifying, the EPA stated that “[i]t should be emphasized, however, that

designation of an agent in Group E is based on the available evidence at the time of evaluation and

should not be interpreted as a definitive conclusion that the agent will not be a carcinogen under
any circumstances.”

                                                14
     Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 15 of 35 PageID #: 15




        92.     On two occasions, the EPA found that laboratories hired by Monsanto to test the

toxicity of its Roundup products for registration purposes committed scientific fraud.

        93.     In the first instance, Monsanto hired Industrial Bio-Test Laboratories (“IBT”) to

perform and evaluate pesticide toxicology studies relating to Roundup. IBT performed

approximately 30 tests on glyphosate and glyphosate-containing products, including 11 of the 19

chronic toxicology studies needed to register Roundup with the EPA.

        94.     In 1976, the Food and Drug Administration (“FDA”) performed an inspection of

IBT and discovered discrepancies between the raw data and the final report relating to

toxicological impacts of glyphosate. The EPA subsequently audited IBT and determined that the

toxicology studies conducted for Roundup were invalid. An EPA reviewer stated, after finding

“routine falsification of data” at IBT, that it was “hard to believe the scientific integrity of the

studies when they said they took specimens of the uterus from male rabbits.”

        95.     Three top executives of IBT were convicted of fraud in 1983.

        96.     In the second incident, Monsanto hired Craven Laboratories (“Craven”) in 1990 to

perform pesticide and herbicide studies, including several studies on Roundup.

        97.     In March of 1991, the EPA announced that it was investigating Craven for

“allegedly falsifying test data used by chemical firms to win EPA approval of pesticides.”

        98.     The investigation lead to the indictments of the laboratory owner and a handful of
employees.

         Monsanto’s Continuing Disregard for the Safety of Decedent and The Public

        99.     Monsanto claims on its website that “[r]egulatory authorities and independent

experts around the world have reviewed numerous long-term/carcinogenicity and genotoxicity

studies and agree that there is no evidence that glyphosate, the active ingredient in Roundup brand

herbicides and other glyphosate-based herbicides, causes cancer, even at very high doses, and that

it is not genotoxic.”10

10
  Backgrounder - Glyphosate: No Evidence of Carcinogenicity. Updated November 2014. (downloaded October 9
2015)

                                                    15
    Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 16 of 35 PageID #: 16




       100.    Ironically, the primary source for this statement is a 1986 report by the WHO, the

same organization that now considers glyphosate to be a probable carcinogen.

       101.    Glyphosate, and Defendant’s Roundup products in particular, have long been

associated with serious side effects and many regulatory agencies around the globe have banned

or are currently banning the use of glyphosate herbicide products.

       102.    Defendant’s statements proclaiming the safety of Roundup and disregarding its

dangers misled Plaintiffs.

       103.    Despite Defendant’s knowledge that Roundup was associated with an elevated risk

of developing cancer, Defendant’s promotional campaigns focused on Roundup’s purported

“safety profile.”

       104.    Defendant’s failure to adequately warn Plaintiffs resulted in (1) Decedent Plaintiff

using and being exposed to glyphosate instead of using another acceptable and safe method of

controlling unwanted weeds and pests; and (2) scientists and physicians failing to warn and instruct

consumers about the risk of cancer, including NHL, and other injuries associated with Roundup.

       105.    Defendant failed to seek modification of the labeling of Roundup to include

relevant information regarding the risks and dangers associated with Roundup exposure.

       106.    The failure of Defendant to appropriately warn and inform the EPA has resulted in

inadequate warnings in safety information presented directly to users and consumers.
       107.    The failure of Defendant to appropriately warn and inform the EPA has resulted in

the absence of warning or caution statements that are adequate to protect health and the

environment.

       108.    The failure of Defendant to appropriately warn and inform the EPA has resulted in

the directions for use that are not adequate to protect health and the environment.

       109.    By reason of the foregoing acts and omissions, Plaintiffs seek compensatory

damages as a result of Decedent Plaintiff’s use of, and exposure to, Roundup which caused or was

a substantial contributing factor in causing Decedent Plaintiff to suffer from cancer, specifically



                                                16
     Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 17 of 35 PageID #: 17




NHL, and Plaintiffs suffered severe and personal injuries which are permanent and lasting in

nature, physical pain and mental anguish, including diminished enjoyment of life.

        110.    By reason of the foregoing, Plaintiffs are severely and permanently injured.

        111.    By reason of the foregoing acts and omissions, Plaintiffs have endured and, in some

categories continue to suffer, emotional and mental anguish, medical expenses, and other

economic and non-economic damages, as a result of the actions and inactions of the Defendant.

                                 Decedent’s Exposure to Roundup

        112.    Decedent Mr. Field used Roundup beginning in approximately 2011.

        113.    For years, Decedent sprayed Roundup on a regular basis. Decedent followed all

safety and precautionary warnings during the course of use.

        114.    Decedent was subsequently diagnosed with NHL and died as a result of the NHL

on September 11, 2018.

        115.    The development of Decedent’s NHL was proximately and actually caused by

exposure to Defendant’s Roundup products.

        116.    As a result of his injury, Decedent died and Plaintiffs have incurred significant

economic and non-economic damages.

        EQUITABLE TOLLING OF APPLICABLE STATUTE OF LIMITATIONS

        117.    Plaintiffs incorporate by reference all prior paragraphs of this Complaint as if fully
set forth herein.

        118.    The running of any statute of limitations has been tolled by reason of Defendant’s

fraudulent concealment. Defendant, through its affirmative misrepresentations and omissions,

actively concealed from Decedent and Plaintiffs the true risks associated with Roundup and

glyphosate.

        119.    At all relevant times, Defendant has maintained that Roundup is safe, non-toxic,

and non-carcinogenic.

        120.    Indeed, even as of July 2016, Defendant continued to represent to the public that
“Regulatory authorities and independent experts around the world have reviewed numerous long-

                                                 17
     Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 18 of 35 PageID #: 18




term/carcinogenicity and genotoxicity studies and agree that there is no evidence that glyphosate,

the active ingredient in Roundup® brand herbicides and other glyphosate-based herbicides, causes

cancer, even at very high doses, and that it is not genotoxic” (emphasis added).11

        121.      As a result of Defendant’s actions, Decedent and Plaintiffs were unaware, and could

not reasonably know or have learned through reasonable diligence that Roundup and/or glyphosate

contact, exposed Decedent and Plaintiffs to the risks alleged herein and that those risks were the

direct and proximate result of Defendant’s acts and omissions.

        122.      Furthermore, Defendant is estopped from relying on any statute of limitations

because of its fraudulent concealment of the true character, quality and nature of Roundup.

Defendant was under a duty to disclose the true character, quality, and nature of Roundup because

this was non-public information over which Defendant had and continues to have exclusive

control, and because Defendant knew that this information was not available to Decedent or

Plaintiffs or to distributors of Roundup. In addition, Defendant is estopped from relying on any

statute of limitations because of its intentional concealment of these facts.

        123.      Decedent and Plaintiffs had no knowledge that Defendant was engaged in the

wrongdoing alleged herein. Because of the fraudulent acts of concealment of wrongdoing by

Defendant, Decedent and Plaintiffs could not have reasonably discovered the wrongdoing at any

time prior. Also, the economics of this fraud should be considered. Defendant had the ability to
and did spend enormous amounts of money in furtherance of its purpose of marketing, promoting

and/or distributing a profitable herbicide, notwithstanding the known or reasonably known risks.

Decedent, Plaintiffs, and medical professionals could not have afforded and could not have

possibly conducted studies to determine the nature, extent, and identity of related health risks, and

were forced to rely on only the Defendant’s representations. Accordingly, Defendant is precluded

by the discovery rule and/or the doctrine of fraudulent concealment from relying upon any statute

of limitations.

11
  Backgrounder - Glyphosate: No Evidence of Carcinogenicity. Updated November 2014. (downloaded October 9
2015)

                                                    18
    Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 19 of 35 PageID #: 19




                                  FIRST CAUSE OF ACTION

                                        (NEGLIGENCE)

       124.    Plaintiffs incorporate by reference each and every allegation set forth in the

preceding paragraphs as if fully stated herein.

       125.    Defendant had a duty to exercise reasonable care in the designing, researching,

testing, manufacturing, marketing, supplying, promoting, packaging, sale, and/or distribution of

Roundup into the stream of commerce, including a duty to assure that the product would not cause

users to suffer unreasonable, dangerous side effects.

       126.    Defendant failed to exercise ordinary care in the designing, researching, testing,

manufacturing, marketing, supplying, promoting, packaging, sale, testing, quality assurance,

quality control, and/or distribution of Roundup into interstate commerce in that Defendant knew

or should have known that using Roundup created a high risk of unreasonable, dangerous side

effects, including, but not limited to, the development of NHL, as well as other severe and personal

injuries which are permanent and lasting in nature, physical pain and mental anguish, including

diminished enjoyment of life, as well as need for lifelong medical treatment, monitoring, and/or

medications.

       127.    The negligence by the Defendant, its agents, servants, and/or employees, included

but was not limited to the following acts and/or omissions:

       a. Manufacturing, producing, promoting, formulating, creating, and/or designing
          Roundup without thoroughly testing it;

       b. Failing to test Roundup and/or failing to adequately, sufficiently, and properly test
          Roundup;

       c. Not conducting sufficient testing programs to determine whether or not Roundup was
          safe for use; in that Defendant herein knew or should have known that Roundup was
          unsafe and unfit for use by reason of the dangers to its users;

       d. Not conducting sufficient testing programs and studies to determine Roundup’s
          carcinogenic properties even after Defendant had knowledge that Roundup is, was, or
          could be carcinogenic;


                                                  19
   Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 20 of 35 PageID #: 20




      e. Failing to conduct sufficient testing programs to determine the safety of “inert”
         ingredients and/or adjuvants contained within Roundup, and the propensity of these
         ingredients to render Roundup toxic, increase the toxicity of Roundup, whether these
         ingredients are carcinogenic, magnify the carcinogenic properties of Roundup, and
         whether or not “inert” ingredients and/or adjuvants were safe for use;

      f. Negligently failing to adequately and correctly warn the Plaintiffs, the public, the
         medical and agricultural professions, and the EPA of the dangers of Roundup;

      g. Negligently failing to petition the EPA to strengthen the warnings associated with
         Roundup;

      h. Failing to provide adequate cautions and warnings to protect the health of users,
         handlers, applicators, and persons who would reasonably and foreseeably come into
         contact with Roundup;

      i. Negligently marketing, advertising, and recommending the use of Roundup without
         sufficient knowledge as to its dangerous propensities;

      j. Negligently representing that Roundup was safe for use for its intended purpose, and/or
         that Roundup was safer than ordinary and common items such as table salt, when, in
         fact, it was unsafe;

      k. Negligently representing that Roundup had equivalent safety and efficacy as other
         forms of herbicides;

      l. Negligently designing Roundup in a manner, which was dangerous to its users;

      m. Negligently manufacturing Roundup in a manner, which was dangerous to its users;

      n. Negligently producing Roundup in a manner, which was dangerous to its users;

      o. Negligently formulating Roundup in a manner, which was dangerous to its users;

      p. Concealing information from the Plaintiffs while knowing that Roundup was unsafe,
         dangerous, and/or non-conforming with EPA regulations;

      q. Improperly concealing and/or misrepresenting information from the Plaintiffs,
         scientific and medical professionals, and/or the EPA, concerning the severity of risks
         and dangers of Roundup compared to other forms of herbicides; and
      r. Negligently selling Roundup with a false and misleading label.

      128.   Defendant under-reported, underestimated, and downplayed the serious dangers of

Roundup.



                                              20
    Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 21 of 35 PageID #: 21




       129.   Defendant negligently and deceptively compared the safety risks and/or dangers of

Roundup with common everyday foods such as table salt, and other forms of herbicides.

       130.   Defendant was negligent and/or violated Missouri law in the designing,

researching, supplying, manufacturing, promoting, packaging, distributing, testing, advertising,

warning, marketing, and selling of Roundup in that they:

       a. Failed to use ordinary care in designing and manufacturing Roundup so as to avoid the
          aforementioned risks to individuals when Roundup was used as an herbicide;

       b. Failed to accompany its product with proper and/or accurate warnings regarding all
          possible adverse side effects associated with the use of Roundup;

       c. Failed to accompany its product with proper warnings regarding all possible adverse
          side effects concerning the failure and/or malfunction of Roundup;

       d. Failed to accompany its product with accurate warnings regarding the risks of all
          possible adverse side effects concerning Roundup;

       e. Failed to warn Plaintiffs of the severity and duration of such adverse effects, as the
          warnings given did not accurately reflect the symptoms, or severity of the side effects
          including, but not limited to, the development of NHL;

       f. Failed to conduct adequate testing, clinical testing and post-marketing surveillance to
          determine the safety of Roundup;

       g. Failed to conduct adequate testing, clinical testing, and post-marketing surveillance to
          determine the safety of Roundup’s “inert” ingredients and/or adjuvants;

       h. Negligently misrepresented       the    evidence   of   Roundup’s    genotoxicity   and
          carcinogenicity; and

       i. Was otherwise careless and/or negligent.

       131.   Despite the fact that Defendant knew or should have known that Roundup caused,

or could cause, unreasonably dangerous side effects, Defendant continued and continues to market,

manufacture, distribute, and/or sell Roundup to consumers, including Decedent.




                                                 21
    Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 22 of 35 PageID #: 22




        132.    Defendant knew or should have known that consumers such as Decedent would

foreseeably suffer injury as a result of Defendant’s failure to exercise ordinary care, as set forth

above

        133.    Neither Plaintiffs nor Decedent knew the nature and extent of the injuries that could

result from the intended use of and/or exposure to Roundup or its active ingredient glyphosate.

        134.    Defendant’s violations of law and/or negligence were the proximate cause of

Decedent and Plaintiffs’ injuries, harm and economic loss, which Plaintiffs suffered and/or will

continue to suffer.

        135.    Defendant’s conduct, as described above, was reckless. Defendant regularly risks

the lives of consumers and users of its products with full knowledge of the dangers of its products.

Defendant has made conscious decision not to redesign, re-label, warn, or inform the unsuspecting

public. Defendant’s reckless conduct therefore warrants an award of punitive damages.

        136.    As a result of the foregoing acts and omissions, Decedent suffered from serious and

dangerous side effects including, but not limited to, NHL, as well as other severe and personal

injuries, physical pain and mental anguish, diminished enjoyment of life, and financial expenses

for hospitalization and medical care.

        137.    WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in

Plaintiffs’ favor for compensatory and punitive damages, together with interest, costs herein
incurred, attorneys’ fees, and all such other and further relief as this Court deems just and proper.

                                 SECOND CAUSE OF ACTION

                  (STRICT PRODUCTS LIABILITY – DESIGN DEFECT)

        138.    Plaintiffs incorporate by reference each and every allegation set forth in the

preceding paragraphs as if fully stated herein.

        139.    At all times herein mentioned, the Defendant designed, researched, manufactured,

tested, advertised, promoted, sold, distributed Roundup as hereinabove described that was used by

the Decedent.



                                                  22
    Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 23 of 35 PageID #: 23




       140.    Defendant’s Roundup was expected to and did reach the usual consumers, handlers,

and persons coming into contact with said product without substantial change in the condition in

which it was produced, manufactured, sold, distributed, and marketed by the Defendant.

       141.    At those times, Roundup was in an unsafe, defective, and inherently dangerous

condition, which was dangerous to users, and in particular, Decedent.

       142.    The Roundup designed, researched, manufactured, tested, advertised, promoted,

marketed, sold, and distributed by Defendant was defective in design or formulation in that, when

it left the hands of the manufacturer and/or suppliers, the foreseeable risks exceeded the benefits

associated with the design or formulation of Roundup.

       143.    The Roundup designed, researched, manufactured, tested, advertised, promoted,

marketed, sold, and distributed by Defendant was defective in design and/or formulation, in that,

when it left the hands of the Defendant manufacturers and/or suppliers, it was unreasonably

dangerous, unreasonably dangerous in normal use, and it was more dangerous than an ordinary

consumer would expect.

       144.    At all times herein mentioned, Roundup was in a defective condition and unsafe,

and Defendant knew or had reason to know that said product was defective and unsafe, especially

when used in the form and manner as provided by the Defendant. In particular, Defendant’s

Roundup was defective in the following ways:

       a. When placed in the stream of commerce, Defendant’s Roundup products were
          defective in design and formulation and, consequently, dangerous to an extent beyond
          that which an ordinary consumer would anticipate.

       b. When placed in the stream of commerce, Defendant’s Roundup products were
          unreasonably dangerous in that they were hazardous and posed a grave risk of cancer
          and other serious illnesses when used in a reasonably anticipated manner.

       c. When placed in the stream of commerce, Defendant’s Roundup products contained
          unreasonably dangerous design defects and were not reasonably safe when used in a
          reasonably anticipated manner.

       d. Defendant did not sufficiently test, investigate, or study its Roundup products.


                                                23
    Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 24 of 35 PageID #: 24




         e. Exposure to Roundup presents a risk of harmful side effects that outweigh any potential
            utility stemming from the use of the herbicide.

         f. Defendant new or should have known at the time of marketing its Roundup products
            that exposure to Roundup and could result in cancer and other severe illnesses and
            injuries.

         g. Defendant did not conduct adequate post-marketing surveillance of its Roundup
            products.

         145.   Defendant knew or should have known that at all times herein mentioned that

Roundup was in a defective condition, and was and is inherently dangerous and unsafe.

         146.   Decedent was exposed to Defendant’s Roundup products, as described above,
without knowledge of Roundup’s dangerous characteristics.

         147.   At the time of the Decedent’s use of and exposure to Roundup, Roundup was being

used for the purposes and in a manner normally intended, as a broad-spectrum herbicide.

         148.   Defendant with this knowledge voluntarily designed its Roundup with a dangerous

condition for use by the public, and in particular Decedent.

         149.   Defendant had a duty to create a product that was not unreasonably dangerous for

its normal, intended use.

         150.   Defendant created a product that was and is unreasonably dangerous for its normal,

intended use.

         151.   Defendant marketed and promoted a product in such a manner so as to make

inherently defective as the product downplayed its suspected, probable, and established health

risks inherent with its normal, intended use.

         152.   The Roundup designed, researched, manufactured, tested, advertised, promoted,

marketed, sold, and distributed by Defendant was manufactured defectively in that Roundup left

the hands of Defendant in a defective condition and was unreasonably dangerous to its intended

users.




                                                 24
    Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 25 of 35 PageID #: 25




       153.    The Roundup designed, researched, manufactured, tested, advertised, promoted,

marketed, sold, and distributed by Defendant reached its intended users in the same defective and

unreasonably dangerous condition in which the Defendant’s Roundup was manufactured.

       154.    Defendant designed, researched, manufactured, tested, advertised, promoted,

marketed, sold, and distributed a defective product, which created an unreasonable risk to the

health of consumers and to Decedent in particular, and Defendant is therefore strictly liable for the

injuries sustained by the Decedent.

       155.    Decedent could not, by the exercise of reasonable care, have discovered Roundup’s

defects herein mentioned or perceived its danger.

       156.    By reason of the foregoing, the Defendant has become strictly liable to the Plaintiffs

for the manufacturing, marketing, promoting, distribution, and selling of a defective product,

Roundup.

       157.    Defendant’s defective design, of Roundup amounts to willful, wanton, and/or

reckless conduct by Defendant.

       158.    Defects in Defendant’s Roundup were the cause or a substantial factor in causing

Decedent’s injuries and, but for Defendant’s misconduct and omissions, Decedent would not have

sustained these injuries.

       159.    As a result of the foregoing acts and omission, Decedent developed NHL, and
suffered severe and personal injuries, physical pain and mental anguish, including diminished

enjoyment of life, and financial expenses for hospitalization and medical care.

       160.    WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in

Plaintiffs’ favor for compensatory and punitive damages, together with interest, costs herein

incurred, attorneys’ fees and all such other and further relief as this Court deems just and proper.

                                 THIRD CAUSE OF ACTION

                 (STRICT PRODUCT LIABILITY – FAILURE TO WARN)

       161.    Plaintiffs incorporate by reference each and every allegation set forth in the
preceding paragraphs as if fully state herein.

                                                 25
    Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 26 of 35 PageID #: 26




        162.   Defendant has engaged in the business of selling, testing, distributing, supplying,

manufacturing, marketing, and/or promoting Roundup, and through that conduct have knowingly

and intentionally placed Roundup into the stream of commerce with full knowledge that it reaches

consumers such as Decedent who are exposed to it through ordinary and reasonably foreseeable

uses.

        163.   Defendant did in fact sell, distribute, supply, manufacture, and/or promote Roundup

to Decedent. Additionally, Defendant expected the Roundup that it was selling, distributing

supplying, manufacturing, and/or promoting to reach – and Roundup did in fact reach – consumers,

including Decedent, without any substantial change in the condition of the product from when it

was initially distributed by Defendant.

        164.   At the time of manufacture, Defendant could have provided the warnings or

instructions regarding the full and complete risks of Roundup and glyphosate-containing products

because it knew or should have known of the unreasonable risks of harm associated with the use

of and/or exposure to such products.

        165.   At all times herein mentioned, the aforesaid product was defective and unsafe in

manufacture such that it was unreasonably dangerous to the user, and was so at the time it was

distributed by Defendant and at the time Decedent was exposed to and/or ingested the product.

The defective condition of Roundup was due in part to the fact that it was not accompanied by
proper warnings regarding its carcinogenic qualities and possible side effects, including, but not

limited to, developing NHL as a result of exposure and use.

        166.   Roundup did not contain a warning or caution statement, which was necessary and,

if complied with, was adequate to protect the health of those exposed in violation of 7 U.S.C.

§136j(a)(1)(E).

        167.   Defendant’s failure to include a warning or caution statement which was necessary

and, if complied with, was adequate to protect the health of those exposed, violated 7 U.S.C.

§136j(a)(1)(E) as well as the laws of the State of Missouri.



                                                26
    Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 27 of 35 PageID #: 27




       168.    Defendant could have amended the label of Roundup to provide additional

warnings.

       169.    This defect caused serious injury to Decedent, who used Roundup in its intended

and foreseeable manner.

       170.    At all times herein mentioned, Defendant had a duty to properly design,

manufacture, compound, test, inspect, package, label, distribute, market, examine, maintain,

supply, provide proper warnings, and take such steps to assure that the product did not cause users

to suffer from unreasonable and dangerous side effects.

       171.    Defendant labeled, distributed, and promoted the aforesaid product that it was

dangerous and unsafe for the use and purpose for which it was intended.

       172.    Defendant failed to warn of the nature and scope of the side effects associated with

Roundup, namely its carcinogenic properties and its propensity to cause or serve as a substantial

contributing factor in the development of NHL.

       173.    Defendant was aware of the probable consequences of the aforesaid conduct.

Despite the fact that Defendant knew or should have known that Roundup caused serious injuries,

Defendant failed to exercise reasonable care to warn of the dangerous carcinogenic properties and

side effect of developing NHL from Roundup exposure, even though these side effects were known

or reasonably scientifically knowable at the time of distribution. Defendant willfully and
deliberately failed to avoid the consequences associated with its failure to warn, and in doing so,

Defendant acted with a conscious disregard for the safety of Decedent.

       174.    At the time of exposure, Decedent could not have reasonably discovered any defect

in Roundup prior through the exercise of reasonable care.

       175.    Defendant, as the manufacturer and/or distributor of the subject product, is held to

the level of knowledge of an expert in the field.

       176.    Decedent reasonably relied upon the skill, superior knowledge, and judgment of

Defendant. Had Defendant properly disclosed the risks associated with Roundup products,
Decedent would have avoided the risk of NHL by not using Roundup products.

                                                    27
    Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 28 of 35 PageID #: 28




       177.    The information that Defendant did provide or communicate failed to contain

adequate warnings and precautions that would have enabled Decedent, and similarly situated

individuals, to utilize the product safely and with adequate protection. Instead, Defendant

disseminated information that was inaccurate, false, and misleading and which failed to

communicate accurately or adequately the comparative severity, duration, and extent of the risk of

injuries associated with use of and/or exposure to Roundup and glyphosate; continued to promote

the efficacy of Roundup, even after it knew or should have known of the unreasonable risks from

use or exposure; and concealed, downplayed, or otherwise suppressed, through aggressive

marketing and promotion, any information or research about the risks and dangers of exposure to

Roundup and glyphosate.

       178.    To this day, Defendant has failed to adequately warn of the true risks of Decedent’s

injuries associated with the use of and exposure to Roundup.

       179.    As a result of its inadequate warnings, Defendant’s Roundup products were

defective and unreasonably dangerous when they left the possession and/or control of Defendant,

were distributed by Defendant, and used by Plaintiff.

       180.    As a direct and proximate result of Defendant’s actions as alleged herein, and in

such other ways to be later shown, the subject product caused Decedent to sustain injuries as herein

alleged.
       181.    WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in

Plaintiffs’ favor for compensatory and punitive damages, together with interest, costs herein

incurred, attorneys’ fees and all such further relief as this Court deems just and proper.

                                FOURTH CAUSE OF ACTION

                          (BREACH OF IMPLIED WARRANTIES)

       182.    Plaintiffs incorporate by reference each and every allegation set forth in the

preceding paragraphs as if fully stated herein.




                                                  28
    Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 29 of 35 PageID #: 29




       183.    At all times herein mentioned, the Defendant manufactured, distributed,

compounded, recommended, merchandized, advertised, promoted, and sold Roundup as a broad

spectrum herbicide. These actions were under the ultimate control and supervision of Defendant.

       184.    At the time Defendant marketed, sold, and distributed Roundup for use by

Decedent, Defendant knew of Roundup’s intended use and impliedly warranted the product to be

or merchantable quality and safe and fit for this use.

       185.    The Defendant impliedly represented and warranted to Decedent and users of

Roundup, the agricultural community, and/or the EPA that Roundup was safe and of merchantable

quality and fit for the ordinary purpose for which it was to be used.

       186.    These representations and warranties were false, misleading, and inaccurate in that

Roundup was unsafe, unreasonably dangerous, not of merchantable quality, and defective.

       187.    Decedent did rely on said implied warranty of merchantability of fitness for

particular use and purpose.

       188.    Decedent reasonably relied upon the skill and judgment of Defendant as to whether

Roundup was of merchantable quality and safe and fit for its intended use.

       189.    Roundup was injected into the stream of commerce by the Defendant in a defective,

unsafe, and inherently dangerous condition, and the products’ materials were expected to and did

reach users, handlers, and persons coming into contact with said products without substantial
change in the condition in which they were sold.

       190.    The Defendant breached the aforesaid implied warranties, as its herbicide Roundup

was not fit for its intended purposes and uses.

       191.    As a result of the foregoing acts and omissions, Decedent suffered from NHL and

suffered severe and personal injuries, physical pain and mental anguish, including diminished

enjoyment of life, financial expenses for hospitalization and medical care, including medical

expenses and other economic, and noneconomic damages.




                                                  29
    Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 30 of 35 PageID #: 30




       192.    WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in

Plaintiffs’ favor for compensatory and punitive damages, together with interest, costs herein

incurred, attorneys’ fees and all such other and further relief as this Court deems just and proper.

                                  FIFTH CAUSE OF ACTION

                            (BREACH OF EXPRESS WARRANTY)

       193.    Plaintiffs incorporate by reference each and every allegation set forth in the

preceding paragraphs as if fully stated herein.

       194.    At all relevant and material times, Defendant manufactured, distributed, advertised,

promoted, and sold Roundup.

       195.    At all relevant times, Defendant intended that the Defendant’s Roundup be used in

the manner that Decedent used it, and Defendant expressly warranted that each Roundup product

was safe and fit for use by consumers, that it was of merchantable quality, that its health and side

effects were minimal, and that it was adequately tested and fit for tis intended use.

       196.    At all relevant times, Defendant was aware that consumers, including Decedent,

would use Roundup products; which is to say that Decedent was a foreseeable user of the

Defendant’s Roundup products.

       197.    Decedent purchased Roundup manufactured by Defendant.

       198.    Defendant’s Roundup products were expected to reach and did in fact reach
consumers, including Decedent, without any substantial change in the condition in which it was

manufactured and sold by Defendant.

       199.    Defendant expressly warranted that Roundup was safe and not dangerous to users.

       200.    Defendant expressly represented to Decedent, Plaintiffs, scientists, the agricultural

community, and/or the EPA that Roundup was safe and fit for use for the purposes intended, that

it was of merchantable quality, that it did not produce dangerous side effects in excess of those

risks associated with other forms of herbicides, that the side effects it did produce were accurately

reflected in the warnings, and that it was adequately tested and fit for its intended use.



                                                  30
        Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 31 of 35 PageID #: 31




           201.    Defendant breached various express warranties with respect to Roundup including

the following particulars: a) Defendant Monsanto’s website expressly states that “[r]egulatory

authorities and independent experts around the world have reviewed numerous long

term/carcinogenicity and genotoxicity studies and agree that there is no evidence that glyphosate,

the active ingredient in Roundup brand herbicides and other glyphosate based herbicides, causes

cancer, even at very high doses, and that it is not genotoxic”12 b) Defendant has expressly

warrantied that Roundup is “safer than table salt” and “practically nontoxic.”13

           202.    Roundup did not conform to these express representations because Roundup was

not safe and had, at all relevant times, an increased risk of serious side effects, including NHL,

when used according to Defendant’s instructions.

           203.    Defendant fraudulently concealed information from Decedent regarding the true

dangers and relative risks of Roundup.

           204.    The global scientific community is not, and was never, in agreement that Roundup

is non-carcinogenic.

           205.    Decedent did rely on the express warranties of the Defendant herein.

           206.    Decedent, consumers, and members of the agricultural community relied upon the

representation and warranties of the Defendant for use of Roundup in recommending, using,

purchasing, mixing, handling, applying, and/or dispensing Roundup.
           207.    The Defendant herein breached the aforesaid express warranties, as its product

Roundup was defective.

           208.    Defendant knew or should have known that, in fact, said representations and

warranties were false, misleading, and untrue in that Roundup was not safe and fit for the use

intended, and, in fact, produced serious injuries to the users that were not accurately identified and

represented by Defendant.



12
     http://www.monsanto.com/glyphosate/documents/no-evidence-of-carcinogenicity.pdf October 8, 2015.
13
     Reuters, Jun 14, 2015 UPDATE 2-French minister asks shops to stop selling Monsanto Roundup weedkiller.

                                                        31
    Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 32 of 35 PageID #: 32




        209.     Defendant knew or should have known that, in fact, said warranties were false,

misleading, and untrue in that there is evidence that Roundup is toxic, genotoxic, and carcinogenic

and that scientists and/or regulatory authorities around the world are not in agreement that

Roundup is not carcinogenic or genotoxic and that it is safe.

        210.     As a result of the foregoing acts and omissions, the Decedent suffered from life

threatening NHL and suffered severe and personal injuries, physical pain and mental anguish,

including diminished enjoyment of life, and financial expenses for hospitalization and medical

care.

        211.     As a result of the foregoing acts and omissions, Plaintiffs have suffered and

incurred damages, including medical expenses and other economic and non-economic damages.

        212.     WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in

Plaintiffs’ favor for compensatory and punitive damages, together with interest, costs herein

incurred, attorneys’ fees and all such other and further relief as this Court deems just and proper.

                                  SIXTH CAUSE OF ACTION

                                     (WRONGFUL DEATH)

        213.     Plaintiffs incorporate by reference each and every allegation set forth in the

preceding paragraphs as if fully stated herein.

        214.     Plaintiffs bring this claim on behalf of and for the benefit of Decedent’s lawful
beneficiaries.

        215.     Plaintiffs bring this action for wrongful death of Decedent, who used Defedant’s

product and was injured and died as a result. Decedent was supplied with, and used said products

as tested, studied, researched, evaluated, endorsed, designed, formulated, compounded,

manufactured, produced, processed, assembled, inspected, distributed, marketed, labeled,

promoted, packaged, advertised for sale, prescribed, sold or otherwise placed in the stream of

interstate commerce by Defendants.

        216.     The injuries and damages of Plaintiffs and Decedent were caused by the wrongful
acts, omissions, and fraudulent misrepresentations of Defendants.

                                                  32
    Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 33 of 35 PageID #: 33




       217.    As a direct and proximate result of the conduct of the Defendants and the defective

nature of Roundup as outlined above, Decedent suffered bodily injury resulting in pain and

suffering, disability, disfigurement, mental anguish, loss of capacity of the enjoyment of life,

shortened life expectancy, expenses for hospitalization, medical and nursing treatment, funeral

expenses and death.

       218.    As a direct and proximate cause of the conduct of Defendant, Decedent’s

beneficiaries have incurred hospital, nursing and medical expenses, and estate administration

expenses as a result of Decedent’s death. Plaintiffs bring this claim on Decedent’s lawful

beneficiaries for these damages and for all pecuniary losses under applicable state statutory and/or

common laws.

       219.    As a direct and proximate cause of the conduct of Defendant and the exposure to

and/or ingestion of Defendant’s product, Decedent suffered fatal injuries.

       220.    As a result of the death of Decedent, Plaintiffs were deprived of love,

companionship, comfort, support, affection, society, solace and moral support of Decedent.

       221.    Plaintiffs are entitled to recover economic and non-economic damages against all

Defendant for wrongful death directly and legally caused by the defects in Defendant’s product

and the negligent conduct, acts, errors, omissions and intentional and negligent misrepresentations

of Defendants, and each of them.
       222.    WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in

Plaintiffs’ favor for compensatory and punitive damages, together with interest, costs herein

incurred, attorneys’ fees and all such other and further relief as this Court deems just and proper.

                               SEVENTH CAUSE OF ACTION

                                     (SURVIVAL ACTION)

       223.    Plaintiffs incorporate by reference each and every allegation set forth in the

preceding paragraphs as if fully stated herein.

       224.    As a direct and proximate result of the conduct of Defendant, where appropriate,
Decedent, prior to his death, was obligated to spend various sums of money to treat his injuries,

                                                  33
    Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 34 of 35 PageID #: 34




which debts have been assumed by the Estate. As a direct and proximate cause of the aforesaid,

Decedent endured pain and suffering, mental anguish and impairment of the enjoyment of life,

until the date of his death; and, as a direct and proximate result of the aforesaid, Decedent’s lawful

beneficiaries suffered a loss of earnings and earning capacity. Plaintiffs brings this claim on behalf

of Decedent’s estate under applicable state statutory and/or common laws.

       225.    As a direct and proximate result of the conduct of Defendant, Decedent and his

spouse and heirs, until the time of his death, suffered a disintegration and deterioration of the

family unit and the relationships existing therein, resulting in enhanced anguish, depression and

other symptoms of psychological stress and disorder.

       226.    As a direct and proximate result of the aforesaid, and including the observance of

the suffering and physical deterioration of Decedent until the date of his death, Plaintiffs have and

will continue to suffer permanent and ongoing psychological damage which may require future

psychological and medical treatment. Plaintiff Rachel Field, Decedent’s daughter and Personal

Representative of the estate of his, brings the claim on behalf of the estate for damages under

applicable statutory and/or common laws, and in her own right.

       227.    WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in

Plaintiffs’ favor for compensatory and punitive damages, together with interest, costs herein

incurred, attorneys’ fees and all such other and further relief as this Court deems just and proper.
                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs request that the Court enter judgment in their favor and against

Defendant, awarding Plaintiffs:

       1.      Compensatory damages in excess of the jurisdictional amount, including, but not

limited to pain, suffering, emotional distress, loss of enjoyment of life, and other noneconomic

damages in an amount to be determined at trial and as provided by applicable law;

       2.      Compensatory damages to Plaintiffs for past and future damages, including, but not

limited to, Plaintiffs’ pain and suffering and for severe and permanent personal injuries sustained



                                                 34
    Case: 4:20-cv-01217 Doc. #: 1 Filed: 09/09/20 Page: 35 of 35 PageID #: 35




by the Plaintiffs including health care costs and economic loss, in an amount to be determined at

trial and as provided by applicable law;

       3.      Economic damages in the form of medical expenses, out of pocket expenses, and

other economic damages in an amount to be determine at trial of this action;

       4.      Punitive and/or exemplary damages for the wanton, willful, fraudulent, and

reckless acts of the Defendant who demonstrated a complete disregard and reckless indifference

for the safety and welfare of the general public and to the Plaintiffs in an amount sufficient to

punish Defendant and deter future similar conduct, to the extent allowed by applicable law;

       5.      Pre-judgment interest;

       6.      Post-judgment interest;

       7.      Awarding Plaintiffs’ reasonable attorneys’ fees;

       8.      Awarding Plaintiffs the costs of these proceedings; and

       9.      Such other and further relief as this Court deems just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand trial by jury as to all issues.




 Dated: September 9, 2020                              Respectfully submitted,

                                                       s/ E. Elliot Adler

                                                       ADLER LAW GROUP, APLC

                                                       E. Elliot Adler (Bar No. 299030CA)
                                                       Ellen N. Adler (Bar No. 235534CA)
                                                       Amanda J. Wiesner (Bar No. 304937CA)
                                                       402 W. Broadway, Ste. 860
                                                       San Diego, CA 92101
                                                       Tel: 619-531-8700
                                                       Fax: 619-342-9600




                                                 35
